Citation Nr: 1424518	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an initial disability rating in excess of 40 percent for thrombophlebitis of the right lower extremity.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty for training from June to August 1982 and on active duty from May 1983 to October 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The case was originally remanded by the Board in March 2008 to provide adequate notice, obtain VA treatment records, and afford the Veteran a VA examination.  The development was completed and the Board denied higher disability ratings in November 2011.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  The Court issued a Joint Motion for Remand (JMR) that required a new VA examination and the procurement of private treatment records.  The Board remanded the issues in July 2013 to meet the JMR requirements.  Subsequently, the Board remanded the issues again in February 2014 as the requirements set forth in the July 2013 remand, to include consideration of a staged or extraschedular rating, were not met.  All development has been completed and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's right knee disability manifested with greater than 30 degrees of flexion and without ankylosis of the knee, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.

2.  The Veteran's left knee disability manifested with less than 5 degrees of extension and without ankylosis of the knee, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  

3.  The Veteran's thrombophlebitis of the right lower extremity manifested with persistent edema and stasis pigmentation with intermittent ulceration, and without persistent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for degenerative arthritis of the right knee in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

2.  The criteria for a disability rating for degenerative arthritis of the left knee in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

3.  The criteria for an initial disability rating for thrombophlebitis in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has certain notice and assistance obligations.  July 2002, March 2006, June 2008, and July 2013 letters satisfied the notice requirements.  As to the duty to assist, the record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

The Board acknowledges that the JMR and the Board remand instructed the RO to attempt to obtain and associate with the claims file records from Dr. Scarborough, a private doctor.  Specifically the RO was to obtain December 7, 2001 and June 2, 2002 records.  The Veteran was sent a letter in July 2013 requesting authorization to obtain those records, but the Veteran did not return the VA Form 21-4142.  The Board wishes to emphasize that, "[t]he duty to assist in the "development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to return a form that would authorize VA to seek records.  He failed to return the form and did not provide the records himself.  As such, VA is without authority to seek to obtain any outstanding private treatment records.  However, as described, the directives of the remand were substantially complied with, and there is accordingly no prejudice for the Board to proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating - Bilateral Knees

The Board will address the right and left knee disabilities together as they share the same factual and legal background.  The Board notes that separate ratings may be assigned in cases where a single service-connected knee disability exhibits both limitation of motion and instability, when manifested to a compensable level under each regulation.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, although evaluations of the "same disability" or "same manifestation" under various diagnoses are to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).  In this case, both knees are separately evaluated for instability.  That issue is not currently on appeal.  

The Veteran's knee disabilities are rated at 10 percent under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
  
The Board then turns to the regulations regarding limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Private treatment records show that the Veteran's knees exhibited swelling joints, tenderness, crepitus on motion, as well as pain with motion and occasional falling.  

The Veteran's lay statements noted problems with daily activities.  He noted that he cannot stand or walk for more than short periods of time.  

X-rays showed degenerative joint disease in both knees.  The Veteran maintained a regiment of strong painkillers, in part, to address his knee pain.  

In October 2003, the Veteran's range of motion was measured at 0 to 20 degrees bilaterally.  In February 2004, the Veteran's range of motion was described as 0 to 90 degrees bilaterally.  An August 2008 VA examination showed pain, stiffness, and weakness with a range of motion from 0 to 100 degrees without additional loss of motion on repetition.  The examiner noted the Veteran's pain onset at 100 degrees.  

A July 2013 VA examination noted ongoing pain in the bilateral knees.  The examiner reported a flare up two times per month due to pain, requiring one day off work.  Range of motion was measure from 0 to 90 degrees.  The examiner found no objective evidence of painful motion.  He also found no additional loss of motion due to repetition.  During flare ups the Veteran avoids walking due to pain; therefore no described additional loss of motion was noted.  X-rays showed moderate arthrosis.  

To receive an increased disability rating, the evidence must show limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or both limitation of flexion to 45 degrees and limitation of extension to 10 degrees (as that would allow two individual 10 percent ratings for flexion and extension).  38 C.F.R. § 4.71a.  

The Veteran's extension has consistently manifested to 0 degrees.  The Veteran's flexion has additionally manifested with more than 30 degrees flexion, generally ranging between 90 and 95 degrees.  

The Board acknowledges the single finding of limitation of flexion to 30 degrees in an October 2003 VA examination.  However, as seen in the evidence cited above, the Veteran's range of motion was generally measured with flexion between 90 and 95 degrees.  The singular reading of 20 degrees appears to be an anomaly when considered with the surrounding findings showing no reason for a sudden severe increase in limitation of motion and consistent treatment and complaints prior to and subsequent to that examination.  Additionally, the examiner was addressing diabetes in that examination, not the knees, with range of motion findings being a minor part of the examination.  Therefore, the Board finds that the evidence indicates forward flexion greater than 30 degrees throughout the period on appeal.  

The Board notes that the August 2008 and September 2013 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the knee was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.	 

The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, and symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5259.  The record does not indicate that the Veteran experiences any of these symptoms.  The evidence showed limited range of motion.  The VA examiners noted no ankylosis of the knee.  Additionally, the record provides no evidence of dislocated semilunar cartilage.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability.

Due to the range of motion findings showing extension to less than 5 degrees and flexion to more than 30 degrees, the Board finds that the preponderance of the evidence is against the claims.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002).  

Higher Initial Rating - Thrombophlebitis

The Veteran's thrombophlebitis of the right lower extremity is rated at 40 percent under Diagnostic Code 7121.  Under that regulation, post-phlebitic syndrome of any etiology with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration warrants a 40 percent disability rating.  Post-phlebitic syndrome of any etiology with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent disability rating.  Massive board-like edema with constant pain at rest warrants a 100 percent disability rating.  38 C.F.R. § 4.104.  

The Veteran's private treatment records showed that he cannot stand or walk, except for short periods of time.  The Veteran additionally submitted photographs of his lower extremities.  In July 2002, the Veteran had 2+ edema on the right lower extremity.  The Veteran's treatment records did not show persistent ulceration of the right lower extremity. 

The Veteran was afforded a VA examination in August 2008.  The examiner noted stasis dermatitis (not eczema), discoloration of the lower extremities, seepage, and intermittent treatment for cellulitis of the legs.  The Veteran's ulceration was not persistent.  The examiner specifically noted that ulceration occurs once per year or less.  

Another VA examination was conducted in September 2013.  The examiner diagnosed post phlebitis syndrome of the lower extremities.  He noted persistent stasis pigmentation, but no eczema.  Leakage of clear fluid from the legs last occurred four months prior and lasted one to two days.  The leakage did not result in ulceration.  

Based on the evidence showing no persistent ulceration, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of the 40 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's thrombophlebitis and bilateral knee disabilities.  In this case, the Board finds that the rating criteria contemplate the Veteran's thrombophlebitis because it rates the condition based on his persistent edema and stasis pigmentation with intermittent ulceration, manifestations that are contemplated in the rating criteria.  In a similar manner, the Veteran's bilateral knee disabilities are rated based upon pain and limitation of motion.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his thrombophlebitis and bilateral knee disabilities and there is no indication in the record that the Veteran is unable to work due these conditions; thus, TDIU is not raised by the record.


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee is denied.  

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

Entitlement to an initial disability rating in excess of 40 percent for thrombophlebitis of the right lower extremity is denied.    




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


